DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-9) in the reply filed on June 13th, 2022 is acknowledged.
Invention II (claims 10-17) and Invention III (claims 18-20) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 13th, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlantic Syndicate LTD (NL8403274, with reference to the machine translation, hereinafter referred to as Atlantic) in view of Forte et al. (US20170275212A1, hereinafter referred to as Forte).
Regarding claim 1, Atlantic discloses a method of manufacturing a fertilizer (Pg. 2 ln. 3), comprising:
creating a liquid suspension agent (Pg. 2 ln. 21-25, an aqueous solution is disclosed which includes adding xanthan gum as a thickener to water);
adding solid vermicompost to the liquid suspension agent to create liquified vermicompost solution (Pg. 2 ln. 20-25, vermicompost is added into the aqueous solution of water and dissolved xanthan gum (i.e., thickener); Pg. 2 ln. 13, grind the slurry; Pg. 2-3 ln. 34-ln. 2, respectively, discloses that the suspension is ground);
filtering the liquefied vermicompost solution to create a concentrated liquified vermicompost mixture (Pg. 2 ln. 28-33, remaining small particles of foreign materials are removed from the suspension; Atlantic discloses filtering off residual solid materials from the suspension which would necessarily result in a more concentrated liquid phase, where the lighter weight component of the suspension is separated by the upper portion of the decanter (Pg. 2 ln. 30-32)); and
adding dispersant to the concentrated liquified vermicompost mixture (Pg. 3 ln. 4-5 and 13, 30% ammonia is included in the vermicompost aqueous suspension which would function as a dispersant; see also Applicant’s Specification para [0036] provides that ammonia is a dispersant).
Atlantic discloses that the grinding of the vermicompost occurs after the vermicompost is mixed into the aqueous solution (Pg. 2-3 ln. 34-ln. 2, respectively). However, Atlantic does not expressly disclose that the grinding of the vermicompost to form a ground vermicompost powder before the vermicompost is added into the aqueous solution. Forte discloses a plant fertilizer and soil enhancement composition (Title). Moreover, Forte discloses that compost is pulverized into a powder on a submicron or nanometer scale (Forte, Para [0031]). One having ordinary skill in the art would have been motivated to look towards Forte to modify the method of Atlantic by removing Atlantic’s Step Four, liquid grinding of the vermicompost in the liquid solution, and instead performing a grinding step of the vermicompost to form a ground vermicompost powder which can then be added into the liquid suspension agent, where “pulverizing the compost into a submicron or nanometer scale enable[s] near total dissolution in water (i.e., aqueous solution)” (Forte, Para [0031]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to grind the vermicompost to form a ground vermicompost powder prior to adding the vermicompost into an aqueous solution of water to increase dissolution.
Additionally, Atlantic discloses grinding the vermicompost as an aqueous suspension, where the vermicompost is first mixed into an aqueous solution of water and xanthan gum (Pg. 2 ln. 20, vermicompost is dispersed in water; Pg. 2-3 ln. 34-ln. 2, respectively, disclosing the grinding of the vermicompost mixed into the water and xanthan solution). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the sequence of steps (i.e., perform the grinding at the beginning of the process prior to mixing into the aqueous solution), because grinding the vermicompost first alters the physical form of the vermicompost to create smaller particles allowing for the ground vermicompost to have greater dissolubility in a water-based aqueous solution. See MPEP § 2144.04(IV).

	Regarding claim 2, Atlantic discloses wherein the step of creating a liquid suspension agent comprises:
	mixing a thickening agent with water (Pg. 2 ln. 21-24, discloses adding xanthan gum to water and shaking with a paddle stirrer; Applicant’s Specification para [0011] provides that xanthan gum is a thickening agent).

	Regarding claims 3-4, Atlantic discloses wherein the thickening agent is selected from the group consisting of cellulosic thickener, cellulose gum, cellulose ethers, and xanthan gum (Pg. 2 ln. 21-24, discloses adding xanthan gum).
	 
Regarding claim 6, Atlantic does not expressly disclose including a surfactant to the liquified vermicompost solution. However, Forte discloses including yucca extract powder to a fertilizer composition (Para [0048]) where adding yucca powder to a fertilizer provides a highly effective surfactant or distribution agent (Para [0050]). One having ordinary skill in the art would have been motivated to look towards Forte to modify the method of Atlantic by providing a yucca powder as a surfactant to the liquified vermicompost solution, where adding the surfactant to the liquified vermicompost solution holds the particles of compost in suspension in the liquified vermicompost solution for a longer period of time (Para [0048] and [0050]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Atlantic by including a yucca powder as a surfactant to the liquified vermicompost solution to hold the particles of compost in suspension for a longer period of time, as disclosed in Forte. 
	Regarding claim 7, Atlantic modified by Forte discloses the step of filtering the liquified vermicompost solution to create a concentrated liquified vermicompost mixture (Pg. 2 ln. 28-33). Moreover, Atlantic discloses separating the purified vermicompost from waste via gravity, where Atlantic discloses that the vermicompost contains waste of higher specific gravity materials that must be separated (Pg. 2 ln. 29). Moreover, the separation via gravity occurs where materials having higher specific gravity within the liquified vermicompost suspension are separated (Pg. 2 ln. 30-31). Furthermore, the liquified vermicompost is separated by a decanter, where the slurry is introduced through the lower portion of the decanter and the lighter weight specific gravity vermicompost is separated through the upper portion and the higher weight waste vermicompost accumulates in the bottom portion and can be removed (Pg. 2 ln. 31-33).

Regarding claim 9, Atlantic does not expressly disclose that the dispersant comprises one or more surfactants. However, Forte teaches a plant fertilizer and soil enhancement composition (Title). Moreover, Forte discloses including yucca extract powder to the fertilizer composition (Para [0048]) where adding yucca powder to a fertilizer provides a highly effective surfactant or distribution agent (Para [0050]). One having ordinary skill in the art would have been motivated to look towards Forte to include yucca powder as a surfactant where “adding yucca powder to the fertilizer composition provides a highly effective surfactant or distribution agent… breaks the polarity of water and in effect makes the water ‘wetter’, keeping the [compost] particles in suspension longer” (Para [0048] and [0050]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a surfactant with the dispersant into the aqueous suspension to make the water wetter and hold the compost in suspension for longer periods of time.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlantic in view of Forte as applied to claim 1 above, and further in view of Burnham et al. (US20110265532A1, hereinafter referred to as Burnham).
Regarding claim 5, Atlantic modified by Forte discloses that the vermicompost is mixed into the aqueous solution using a paddle stirrer (see Atlantic at Pg. 2 ln. 20-21). However, Atlantic does not disclose that the stirring is performed under high speed mixing. Burnham discloses a process for manufacturing an aqueous suspension fertilizer (Burnham, Title). Moreover, Burnham discloses that the mixers operate at high speeds (Burnham, Para [0080]). One having ordinary skill in the art would have been motivated to look towards Burnham and recognized to mix an aqueous solution at high speeds, where the blade shaped blending elements rotate at “high speed, which divide, mix, back-mix, and re-divide the materials to be blended multiple times a second to yield a thorough, uniform blend with reliable consistency” (Burnham, Para [0080]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate mixing of the liquified vermicompost solution at high speeds to produce a thorough, uniform blend with reliable consistency.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlantic in view of Forte as applied to claim 7 above, and further in view of Atkins et al. (US20190345093A1, hereinafter referred to as Atkins).
Regarding claim 8, Atlantic modified by Forte discloses collecting the residual waste after separating the purified vermicompost from the waste vermicompost via decanting (see Atlantic at Pg. 2 ln. 30-31). However, Atlantic does not expressly disclose cleaning the waste vermicompost for further processing for additional vermicompost. Atkins discloses the use of washing and treating a compound mixture to separate the aqueous component from an organic component forming a crude stream (Para [0010]), further, Atkins discloses further separating out the crude stream by use of a second decanter or gravity separator for additional purification of the crude stream to remove any residual aqueous components (Para [0014]). One having ordinary skill in the art would have been motivated to apply the disclosed method of Atkins which recognizes and appreciates the use of an additional separation step to extract residual aqueous components from crude material. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further purify the collected accumulated waste by subjecting the accumulated waste vermicompost to an additional separation step as disclosed by Atkins. Wherein the additional separation step cleans the waste vermicompost such that the waste vermicompost is capable of being further processed for additional purified vermicompost.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached M-F 8:30-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS L CARLON/Examiner, Art Unit 1731 
                                                                                                                                                                                                        /BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731